Shulman, Presiding Judge.
This court having entered on April 8, 1981, a judgment in the above-styled case (158 Ga. App. 458 (280 SE2d 841)), reversing the judgment of the trial court; and the judgment of this court having *159been reversed on certiorari by the Supreme Court in State v. Varner, 248 Ga. 347 (283 SE2d 268), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Decided February 4, 1982.
Alan C. Manheim, for appellants.
Thomas J. Charron, District Attorney, James T. Martin, Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.